Citation Nr: 0702902	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  05-17 385A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel







INTRODUCTION

The veteran had active military service from October 1990 to 
November 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied service connection for 
psychological disorder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that his psychiatric disorder is 
attributable to severe traumatic events he experienced while 
he was on active duty.  He states that as a photo and video 
documentation specialist, he was frequently ordered to record 
situations of horrific nature.  These included scenes of an 
elevator accident that crushed a woman to death and a man who 
committed suicide by shooting himself in the head.  

Although the veteran reports receiving in service treatment 
for psychiatric complaints, including two psychological 
evaluations, service medical records currently on file do not 
contain any mental hygiene clinic records.  These types of 
records are generally stored separately and must be 
specifically requested.  There is no evidence in the file to 
suggest that VA made an attempt to specifically recover these 
records.  The law requires VA to obtain these outstanding 
records.  See 38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 
3.159(c)(2) (2006).  As such, the Board has no discretion and 
must remand this claim for compliance with 38 U.S.C.A. § 
5103.

VA medical records reflect that the veteran was treated for 
psychological disorders from February 2003 to October 2004.  
These reports include diagnoses of bipolar disorder and 
personality/adjustment disorder.  There are no private 
medical records on file and the veteran has not asserted that 
any such records exist.
The Board notes that the veteran has not been afforded a VA 
examination in connection with his claim.  The Board finds 
that after any outstanding records are obtained, he should be 
afforded a VA examination to determine whether he has a 
psychiatric disability that had its onset during service. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the National 
Personnel Records Center (NPRC), or other 
agency as appropriate, and obtain any 
mental hygiene clinic records relating to 
the veteran, whose records reflect he 
served with HHC V Corps. G-3 TASO for the 
better part of his time in service.  

2.  The veteran should be scheduled for a 
VA examination to determine the nature, 
extent, and etiology of his psychiatric 
disorder.  Prior to the examination, the 
complete claims folder should be made 
available to the examiner for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the physician.  
The examiner should be requested to 
provide an opinion as to whether it is at 
least as likely as not (i.e. at least a 
50% probability) that any psychiatric 
disorder found to be present had its 
onset during service.  The rationale for 
all opinions expressed should be 
provided.  

3.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted in full, 
the RO should furnish the veteran and his 
representative a supplemental statement 
of the case and an opportunity to 
respond.  Thereafter, if appropriate, the 
case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


